United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                                                                      December 30, 2003
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                     Charles R. Fulbruge III
                                                                           Clerk


                                No. 03-60140
                              Summary Calendar



          JEAN EUDES MUNYANDAMUTSA; MESSERET MUNYANDAMUTSA;
            THEODROS MUNYANDAMUTSA; JOCELYNE MUNYANDAMUTSA,

                                Petitioners,

                                    versus

                 JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                 Respondent.

                           - - - - - - - - - -
                    Petition for Review of an Order
                  of the Board of Immigration Appeals
                  BIA Nos. A77-881-489, A77-881-490,
                        A77-881-491, A77-881-492
                           - - - - - - - - - -

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

      The petitioners, Jean Eudes Munyandamutsa (Jean), his wife

Messeret Munyandamutsa (Messeret), and their children, Theodros

Munyandamutsa     and    Jocelyne    Munyandamutsa,    whose       claims      are

dependent upon their parents’ claims, are natives and citizens of

Rwanda, except for Messeret who was born in what was once a part of

Ethiopia but which is now in Eritrea.          They request review of the

decision of the Board of Immigration Appeals (BIA), which affirmed

the   decision    of    the   immigration    judge   (IJ)   to     deny     their

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 03-60140
                                   -2-

application for asylum, withholding of deportation, and relief

under the Convention Against Torture (CAT).           We review only the

BIA’s decision except to the extent that the BIA adopted the IJ’s

decision. See Beltran-Resendez v. INS, 207 F.3d 284, 286 (5th Cir.

2000).

      Jean has failed to show that the evidence compels a conclusion

different from the conclusion reached by the IJ and the BIA that

any mistreatment of Jean did not rise to the level of either

persecution or torture and that the mistreatment was the result of

a   personal   property   dispute   and   not   “on   account   of”   Jean’s

ethnicity or political opinion.      See Abdel-Masieh v. INS, 73 F.3d

579, 582-84 (5th Cir. 1996) (mistreatment neither severe nor on

account of protected factor); Fleurinor v. INS, 585 F.2d 129,

132-34 (5th Cir. 1978) (mistreatment not at level of persecution);

see also Efe v. Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002) (“CAT

does not require persecution, but the higher bar of torture.”); 8

C.F.R. § 208.16(c)(2)(defining torture).

      Messeret likewise failed to show that any inconvenience she

faced in Ethiopia or any mistreatment she might face in either

Ethiopia or Rwanda amounted to persecution or torture.            See Efe,

293 F.3d at 907; Abdel-Masieh, 73 F.3d at 582, 584; Fleurinor, 585

F.2d at 132-34.

      The petition for review is DENIED.

      PETITION DENIED.